Title: To Thomas Jefferson from Tench Coxe, 30 October 1795
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philada. Octr. 30. 1795

Your letters for Mr. Pinckney, Mr. Monroe &ca. were all carefully forwarded. I should have given you this information before, but I wanted to send you the four papers (in the enclosed pamphlets) under the Signature of “Juricola.” I have said to individuals, without reserve, in public and private life, that they were mine, as I have no more reserve in discussions thro the press, than in a speech in the legislature or a report from the executive Department. I considered it important to impress on the Presidents mind convictions of decorum, respect, moderation, information and reason in the mind and feelings of the writer, and I held it necessary to the preservation of the liberality of my own Character to attend to several of those points in speaking of the other party to the Treaty. When I had got far into the Negro Question (No. 3 being in the press) I first learned, that there was a remote probability of the Presidents giving some conditional Sanction to the Treaty, and just after the publication of No. 4, I found it certain that he had given his approbation to it. Tho a few More papers relative to the question of the Debts, were prepared, I determined to stop, because I thought it might be supposed I wished to censure the Executive of which I was a part. I had satisfied myself that however perfect the right of the British creditors may have been and however they might be entitled to damages from one or other of the Nations that the United States, as a political body, had done more than the non restora[tion] of Peace and the continuance of forcible possession of its territory entitled G. Britain to demand. I am sorry these papers were not published before the Executive measures in regard to the Treaty had been taken. With perfect respect, I am dear sir, Yr. mo. obedt. & hble Servant

Tench Coxe

